             Case 1:21-cv-00108-CRC Document 7 Filed 05/19/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JORDAN A. THOMAS,

                          Plaintiff,

                 v.                                                    Civil Action No. 1:21-cv-108

SECURITIES AND EXCHANGE
COMMISSION; GARY GENSLER, in his
official capacity as Chair of the U.S.
Securities and Exchange Commission.

                          Defendants.



                                JOINT PROPOSED SCHEDULE

        Counsel for Defendants, United States Securities and Exchange Commission (“SEC”)

and Gary Gensler 1 (collectively, “Defendants”), and counsel for Plaintiff have conferred

regarding a joint proposed schedule, and the parties respectfully submit the following schedule

by which this matter may proceed:

        1.       Pursuant to Local Civil Rule 7(n), Defendants shall provide Plaintiff with a

proposed copy of the certified list of the contents of the administrative record no later than June

30, 2021. Plaintiff and Defendants will endeavor, in good faith, to come to an agreement on the

certified record. The Defendants will file a certified list of the contents of the administrative

record with the Court no later than July 15, 2021.


1
  Elad L. Roisman was named in the complaint filed January 19, 2021, as defendant in his official capacity as then-
Acting Chair of the SEC. Allison Herren Lee was designated as the Acting Chair of the SEC on January 21, 2021.
Gary Gensler was confirmed by the Senate as Chair of the SEC on April 14, 2021, and sworn in as Chair of the SEC
on April 17, 2021.
            Case 1:21-cv-00108-CRC Document 7 Filed 05/19/21 Page 2 of 4




       2.       Plaintiff shall file any motions regarding the scope or contents of the

administrative record by August 3, 2021. Defendants reserve the right to move to amend the

briefing schedule if Plaintiff moves to add to the administrative record, and Plaintiff reserves the

right to oppose any such motion to amend the briefing schedule.

       3.       The parties agree that no Answer need be filed in this case and that this case will

be resolved by cross-motions for summary judgment. The parties propose the following schedule

for such briefing:

   •   Plaintiff’s opening brief in support of his motion for summary judgment shall be filed no

       later than August 10, 2021. The opening brief filed by Plaintiff shall not exceed 45 pages.

   •   Defendants’ responding brief in opposition to Plaintiff’s motion for summary judgment

       and in support of Defendants’ cross-motion for summary judgment shall be filed no later

       than September 24, 2021. The responding brief filed by Defendants shall not exceed 45

       pages.

   •   Plaintiff’s reply brief in support of their motion for summary judgment and in opposition

       to Defendants’ cross-motion for summary judgment shall be filed no later October 22,

       2021. The reply brief filed by Plaintiff shall not exceed 20 pages. In the unlikely event

       that Plaintiff’s reply introduces new arguments, Defendants may seek leave of the court

       to file a surreply.




                                                  2
            Case 1:21-cv-00108-CRC Document 7 Filed 05/19/21 Page 3 of 4




       4.     The parties’ joint appendix of administrative record documents, as required by

Local Civil Rule 7(n)(2), shall be filed no later than October 29, 2021.



May 19, 2021                                         Respectfully Submitted,


       /s/ J. Michael Connolly                              /s/ Thomas J. Karr
J. Michael Connolly                                  Thomas J. Karr
Consovoy McCarthy PLLC                               Assistant General Counsel
1600 Wilson Boulevard, Suite 700                     U.S. Securities and Exchange Commission
Arlington, VA 22209                                  Office of the General Counsel
mike@consovoymccarthy.com                            100 F Street NE
703.243.9423 (work)                                  Mail Stop 9612/SPI
                                                     Washington, DC 20549
Attorney for Plaintiff                               KarrT@sec.gov
                                                     202-551-5163 (phone)
                                                     202-772-9263 (fax)

                                                     Attorney for Defendants




                                                 3
           Case 1:21-cv-00108-CRC Document 7 Filed 05/19/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

    I hereby certify that on May 19, 2021, I caused the foregoing Joint Proposed Schedule to be

filed electronically with the Clerk of the Court using the CM/ECF system, which will send

notification of this filing to the attorneys of record.

                                                       /s/ Thomas J. Karr
                                                    Thomas J. Karr
                                                    Assistant General Counsel
                                                    U.S. Securities and Exchange Commission
                                                    Office of the General Counsel
                                                    100 F Street NE
                                                    Mail Stop 9612/SPI
                                                    Washington, DC 20549
                                                    KarrT@sec.gov
                                                    202-551-5163 (phone)
                                                    202-772-9263 (fax)

                                                    Attorney for Defendants




                                                   1
